Citation Nr: 1007401	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service- connected migraine headaches prior to 
November 30, 2007, and in excess of 50 percent since November 
30, 2007.  

2.  Entitlement to an initial compensable disability rating 
for service-connected eczema.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist requires that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5103A (West 2002).  
This assistance specifically includes obtaining all relevant 
Social Security Administration (SSA) records.  38 U.S.C.A. § 
5103A(c)(3).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

A review of the file shows that the Veteran was awarded 
Social Security disability benefits beginning May 2008.  
However, neither the decision nor medical records underlying 
this award are on file.  These records should be obtained.

Also, the Veteran was most recently afforded a VA examination 
regarding his service-connected eczema in March 2007; 
however, at the time of this examination there was no active 
eczema present.  In the Veteran's March 2007 VA Form 9, he 
indicated that his eczema required constant use of 
corticosteroid treatment.  Unfortunately, the March 2007 VA 
examiner did not comment on the Veteran's use of 
corticosteroid treatment.  Therefore, the Board finds that 
another VA examination of the Veteran's skin is warranted.  


Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the Veteran's May 2008 award of  
disability benefits, specifically those 
records regarding his migraine 
headaches and eczema.  Once obtained, 
all documents must be permanently 
associated with the claims folder.  If 
these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.

2.	Request that the Veteran provide 
medical evidence such as prescriptions 
and/or receipts regarding his use of 
corticosteroids for his eczema, 
particularly how often and how many 
weeks he has used corticosteroids since 
the grant of service connection on 
December 1, 2004.    

3.	After completion of the foregoing, 
schedule the Veteran for a VA 
examination to identify the current 
level of impairment resulting from his 
service-connected eczema.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  All necessary tests, 
including range of motion testing, 
should be conducted.  

The examiner should identify and describe 
in detail all manifestations of the 
Veteran's service-connected eczema and 
specifically indicate whether the Veteran 
uses corticosteroids for his eczema and, 
if so, how often the Veteran has been 
prescribed corticosteroids beginning 
December 1, 2004.  

4.	Readjudicate the appeal.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


